Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158786(60)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  HOWARD SCHROCK,                                                                                      Elizabeth T. Clement
          Plaintiff-Appellee/                                                                          Megan K. Cavanagh,
                                                                                                                        Justices
          Cross-Appellant,
                                                                    SC: 158786
  v                                                                 COA: 340759
                                                                    Genesee CC: 17-108708-NI
  CITY OF LINDEN,
             Defendant-Appellant/
             Cross-Appellee,
  and
  BOARD OF COUNTY ROAD COMMISSIONERS
  OF THE COUNTY OF GENESEE,
             Defendant-Appellee/
             Cross-Appellee.
  ___________________________________________/
                On order of the Chief Justice, the motion of defendant-appellee/cross-
  appellee to extend the time for filing its combined answer to the application and cross-
  application is GRANTED. The answer submitted on January 22, 2019, is accepted as
  timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 25, 2019

                                                                               Clerk